DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

    PNG
    media_image1.png
    160
    250
    media_image1.png
    Greyscale
Claims 1-3, 8, 9, 19, 21 and 22-26 are finally rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Jones (2,691,912) in view of Skeens (6,938,521).
 Jones meets all of the limitations of claims 1 and 21, i.e., a hand tool configured to rotate a fastener about a rod capable of, the hand tool comprising a drive member 14 defining a rotational axis and configured to receive the fastener 13, the drive member including a top surface, a bottom surface opposite the top surface, an aperture extending through the top and bottom surfaces Figs. 2, 3, the aperture configured to allow the rod (similar to 10) to pass through the top and bottom surfaces, a plurality of drive surfaces 20 located between the top and bottom surfaces and forming a perimeter of the drive member, the plurality of drive surfaces configured to engage the fastener to rotate the fastener about the rod, a gap 16 in the perimeter that allows the rod to be inserted through the gap and into the aperture in a direction generally transverse to the rotational axis Fig. 3, and a fastener retainer 30 that interfaces with the fastener, wherein the interface between the fastener retainer and the fastener biases the fastener to remain within the aperture of the drive member in any orientation of the hand tool Fig. 7; a first handle wing B extending Fig. 2; and a second handle wing B extending radially outward from the drive member, wherein the first handle and the second handle are balanced to facilitate rotation of the hand tool at least capble of, i.e., hand tightening before final torque, except for elongated first and second elongated handles. 

    PNG
    media_image2.png
    276
    388
    media_image2.png
    Greyscale
Skeens teaches a wrench with elongated removable handles 170, 180 engaging connectors 100, 110. 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Jones with removable handles as taught by Skeens for diversifying the tool in adapting the tool for applications requiring manual manipulation and not requiring hammering the tool.
Regarding claims 2, 3, 8, 9, 19 and 22-26, PA (prior art, Jones as modified by Skeens) meets the limitations, i.e., opposite handles; symmetric configuration drive member providing a center of gravity substantially aligned with the rotational axis; hexagonal shape drive member; ledge 32 Jones, wherein an axial face of the fastener, which is perpendicular to the rotational axis, abuts the ledge Fig. 8a Pitsch; open axial ends Fig. 5 Jones, Fig. 8f Pitsch; balanced handle 170-180 Skeens; handles rigidly coupled to the drive member once attached; first and second drive at each at an end of first and second handles respectively. 

Claims 1-3, 8-10, 12, 19, 21 and 22 are finally rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Viets (2,503,364) in view of Ernesti (6,865,971) and Ronnins (2,313,398).

    PNG
    media_image3.png
    169
    259
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    323
    307
    media_image4.png
    Greyscale
Viets meets all of the limitations of claims 1 and 21, i.e., a hand tool configured to rotate a fastener about a rod capable of, the hand tool comprising a drive member socket 10 defining a rotational axis Fig. 1 and configured to receive the fastener N, Fig. 5, the drive member including a top surface, a bottom surface opposite the top surface, an aperture 14, 21 extending through the top and bottom surfaces Figs. 1-4, the aperture configured to allow the rod e.g., CT, Fig. 5 to pass through the top and bottom surfaces, a plurality of drive surfaces 15 located between the top and bottom surfaces and forming a perimeter of the drive member Figs. 1 and 3, the plurality of drive surfaces configured to engage the fastener to rotate the fastener about the rod, a gap 16 in the perimeter that allows the rod to be inserted through the gap and into the aperture in a direction generally transverse to the rotational axis Fig. 3; a first handle W dotted line, Fig. 5 extending radially outward from the drive member Fig. 2, wherein the first handle facilitates rotation of the hand tool, except for a fastener retainer that interfaces with the fastener, wherein the interface between the fastener retainer and the fastener biases the fastener to remain within the aperture of the drive member in any orientation of the hand tool and an elongated second elongated handle that is balanced with the first and facilitates rotation of the tool. 

    PNG
    media_image7.png
    132
    204
    media_image7.png
    Greyscale
Ernesti teaches a wrench stop including a thin magnetic plate 21. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the modified invention of Viets with a magnetizing stop plate as taught by Ernesti to retain the workpiece.

    PNG
    media_image8.png
    339
    443
    media_image8.png
    Greyscale
 Ronnins teaches an auxiliary wrench handle with two radial arms 17 defining first and second handles or gripping portions 18. 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Viets and Ernesti with “T” handles as taught by Ronnins for applications requiring manual manipulation with high torque.
Regarding claims 2, 3, 8-10, 12, 19 and 22-26, PA (prior art, Viets modified by Ernesti and Ronnins) meets the limitations, i.e., opposite handles; symmetric configuration drive member providing a center of gravity substantially aligned with the rotational axis; hexagonal shape drive member 02:30-35; ledge defined by plate 21, Ernesti; cap defined by removable retainer/stop plate 21; magnetic retainer 21; open axial ends Fig. 1 Viets; balanced handle 170-180 Skeens; handles rigidly coupled to the drive member Fig. 2 Ronnins; first and second drive at each at an end of first and second handles respectively. 

Claims 4-7 are finally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PA as applied to claim 1 above, and further in view of Davis (3,121,356).
PA (prior art, prior art, Jones modified by Skeens or Viets modified by Ernesti and Ronnins) meets all of the limitations of the indicated claim(s), as described above, except for first and second drives at ends of first and second handles.

    PNG
    media_image9.png
    144
    455
    media_image9.png
    Greyscale
Davis teaches a drive member 20 with first and second open-end drivers 8 and 10 at ends of first and second handles 6. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of PA with open end drives as taught by Davis in diversifying the tool.
Regarding claims 5-7, Jones modified by Skeens, or Viets modified by Ernesti, Ronnins and Skeens) meets the claims, i.e., first though third drives defined by the center and end drivers.

Claims 12 and 10 are finally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PA as applied to claim 1 above, and further in view of Ernesti (6,865,971).
PA (prior art, prior art, Jones as modified by Skeens) meets all of the limitations of claim 12, as described above, except for the retainer member to have one magnetic member.

    PNG
    media_image7.png
    132
    204
    media_image7.png
    Greyscale
Ernesti teaches a wrench stop including a thin magnetic plate 21. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the modified invention of PA by magnetizing the stop plate as taught by Ernesti to retain the workpiece.
Regarding claim 10, PA (prior art, Jones modified by Skeens further modified by Ernesti), meets all the limitations, i.e., removable stop plate defining a cap meeting the narrative/functional language. 

Claim 11 is finally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PA as applied to claim 1 above, further in view of Paul (2,956,462).

    PNG
    media_image10.png
    207
    250
    media_image10.png
    Greyscale
PA (prior art, Jones modified by Skeens or Viets modified by Ernesti and Ronnins) meets all of the limitations of claim 11, as described above, except for the retainer member to formed of an elastomeric material.
 Paul teaches a socket wrench having a retaining member 24 formed of rubber Fig. 1, partially shown here. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of PA by incorporating a retaining material as taught by Paul to adapt the tool for retaining workpieces.

Claims 14-16 and 18 are finally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PA as applied to claim 1 above, further in view of McLellan  (3,161,090).
except for a rod rotating member as recited.

    PNG
    media_image11.png
    143
    173
    media_image11.png
    Greyscale
McLellan teaches a stud wrench 2 for engaging a threaded rod 18. The wrench includes a first aperture extending through the first handle, the first aperture bore 4 defining a first longitudinal axis; and a second aperture flutes 6 extending through the first handle, the second aperture defining a second longitudinal axis extending at an angle relative to the first longitudinal axis Fig. 3, wherein the first and second longitudinal axes intersect within the first aperture and the second aperture. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the modified invention of PA by providing additional wrenches as taught by McLellan in diversifying the tool. Providing the stud wrench on the handle defining an axis extending transverse to the first handle for ease of operation would have been obvious to one of ordinary skill in the art and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.
Regarding claims 15, 16 and 18, PA (Jones modified by Skeens and McLellan or Viets modified by Ernesti, Ronnins and McLellan) meets the limitations, except for the disclosed angle, the size of the apertures and a second rotating member, all of which is considered obvious to one of ordinary skill in the art, at the time the invention was made, for adapting to a particular size of the rod and for providing different sizes for rotating members, note that choosing the angle and/or the apertures modifications In re Rose, 105 USPQ 237 (CCPA 1955) and since it has been held that mere duplication of the essential working parts of a devise involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed on April 8, 2021 have been fully considered but they are not persuasive.
removable extensions as suggested and modified by Skeens, do not have to be subjected to blows, since the extensions is removed when it is undesirable to subject the wrench to blows, as intended by Jones. Similarly the extensions (modified by Skeens) are removed when operating in tight quarters.
The argument that adding a detachable handle would render the handle susceptible to breaking in exactly the way that Jones is focused to avoid, is not persuasive, since as indicated above the detachable handles would be or could be removed to avoid being damaged.
Applicant presents the same arguments against the rejections of dependent claims, 4-7; 12 and 10; 11, 14-16 and 18, that none of the teaching references overcomes the alleged deficiencies of base reference Jones and combination of Jones and Skeens. This argument is not persuasive for the same reasons indicated above.

    PNG
    media_image12.png
    174
    255
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    64
    187
    media_image13.png
    Greyscale

Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure.  Kundel, Jr. Fig. 1 and Crump Fig. 5 are cited to show related inventions, i.e., slotted center wrench With T-handles.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
May 10, 2021						Primary Examiner, Art Unit 3723